STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

GREGORY         KILLEBREW                                                     NO.     2021    CW   1153

VERSUS


JOHN    G.      COOK,       STATE       FARM
MUTUAL       AUTOMOBILE            INSURANCE
COMPANY,         AND       PROGRESSIVE                                        DECEMBER       30,   2021

CASUALTY         INSURANCE             COMPANY




In   Re:          State           Farm        Mutual     Automobile     Insurance       Company       and

                  State           Farm          Fire &     Casualty    Company,        applying       for
                  supervisory                   writs,     22nd    Judicial         District       Court,
                  Parish          of    St.     Tammany,    No.   2017- 14716.




BEFORE:           WHIPPLE,             C. J.,    PENZATO AND      RESTER,   JJ.


        WRIT      DENIED          ON THE        SHOWING MADE.


                                                         VGW

                                                         AHP
                                                         CHH




COURT      OF   APPEAL,           FIRST       CIRCUIT




                r4z--.
      DEPUTY          C    ERK    OF    COURT
                FOR       THE    COURT